Exhibit 4.1 The following abbreviations, when used in the inscription on the face of this certificate, shall be; construed as though they were written out in lull according to applicable laws or regulations: TCM COM - as tenants in common UNIF GIFT WIN ACT- Custodian TEN &NT - as tenants by the entireties (Cust)(Minor) JTTEN - as joint tenants with right of under Uniform Gifte to Minors survivorship and not as tenants Act in common (State) Additional abbreviations may also be used though not in the above list For Value Received hereby sell, assign and transfer unto Purchaser insert social security or other identifying Number of assignee (PLEASE PRINTOR TYPEWRITE NAME AND ADDRESS, INCLUDING ZIP CODE, OF ASSIGNEE) Shares of the capital stock represented by the within certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said stock on the books of the within named Corporation with full power of substitution in the premises. Dated NOTICE: sIGNATURE MUST CORRESPOND TO THE NAME AS WRITTEN UPON THE FACE OF THIS CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER AND MUST BE GUARANTEED BY A BANK, BROKER OR ANY OTHER ELIGIBLE GUARANTOR INSTITUTION THAT IS AUTHORIZED TO DO SO UNDER THE SECURITIES TRANSFER AGENTS MEDALLION PROGRAM (SYAMP) UNDER RULES PROMULGATED BY THE US SECURITIES AND EXCHANGE COMMISSION.
